Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowrance et al. (U.S. Application Pub. No. 2015/0360462 A1) 
	Lowrance et al. discloses the following claimed subject matter:
Re-claim 1, a liquid ejection device (2501), comprising: one or more liquid ejection head (2500), having a liquid ejection unit (2505A-B) that ejects liquid onto a recording medium; a main housing (2503, 2504) having one or more ejection unit protrusion opening (1342, 1382; fig.1B) into which the liquid ejection unit is inserted downward and protrudes through a gap in a horizontal direction (figs.1C, 18A, B), and covers and internally houses a portion of the liquid ejection head other than the liquid ejection unit (fig.18B); one or more sealing member (1345, 1385; fig.1B, ¶ [0067]-[0071]) having an ejection unit insertion opening into which the liquid ejection unit is inserted, and that comes in contact with an outer peripheral portion of the liquid ejection unit to close the gap in the horizontal direction; and a fan (3284, 3290; fig.22A,B) that allows air to flow between the main housing and the liquid ejection head; a size of the ejection unit insertion opening being smaller than a size of the ejection unit protrusion opening ¶ [0071]; and the sealing member comes in contact with an outer peripheral portion of the liquid ejection unit in a state where an edge portion of the ejection unit insertion opening is bent. (Practically, it is made sense that the gasket insertion opening to be smaller than the printhead protrusion opening (housing frame) and the printhead footprint itself so as to give bent to the gasket while the printhead inserted to provide the hermetically sealed)

Re-claim 2, wherein a part of the sealing member is arranged on an edge portion of the ejection unit protrusion opening (housing frame); and the liquid ejection head is not in contact with a portion of 

Re-claim 3, wherein a part of the sealing member is arranged on an edge portion of the ejection unit protrusion opening; the liquid ejection head has an overhanging portion above an edge portion of the ejection unit protrusion opening, and projects in a horizontal direction with respect to the liquid ejection unit; and the overhanging portion is arranged via a gap in a vertical direction with respect to a portion of the sealing member arranged on an edge portion of the ejection unit protrusion opening. (see also figs.1, 18A, 18B)

Re-claim 5, the liquid ejection device further comprising a plurality of the liquid ejection heads (2505); wherein the main housing has a same number of a plurality of ejection unit protrusion openings as the plurality of liquid ejection heads; and one sealing member is provided for the plurality of liquid ejection heads and the plurality of ejection unit protrusion openings. (see also claim 1 rejection; ¶ [0071])

Re-claim 6, wherein the sealing member is made of EPDM. (¶ [0069], [0070])

Re-claim 7, an inkjet recording apparatus (2000) that records an image by ejecting ink onto a recording medium using the liquid ejection device.
 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lowrance et al. 
Lowrance et al. discloses elements of the instant claimed subject matter as noted above with the exception of a holder member that sandwiches and fixes the sealing member with the main housing; wherein the holder member has a plurality of protrusions that project toward the sealing member and the main housing; and the sealing member and the main housing have a plurality of protrusion insertion holes into which the plurality of protrusions are individually inserted.
Lowrance et al. teaches the use of plate (1340; ¶ [0066]) that affixed the docking gasket (1345, 1385) to the opening (1342, 1382) of the main housing (¶ [0071]). However, it would be a matter of design choice to provide mounting insertion holes and pegs (protrusions) to both the sealing gasket and the frame structural since it is known in the art to use such mounting technique so as to provide better alignment and fitting.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2020/0198325 A1 to Kollata et al. (see figs.2A, 2B)
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853